Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Texas Department of Transportation,                   Appeal from the 123rd District Court of
Appellant                                             Panola County, Texas (Tr. Ct. No. 2011-
                                                      459).     Opinion delivered by Justice
No. 06-13-00047-CV         v.                         Moseley, Chief Justice Morriss and Justice
                                                      Carter participating.
Jacqueline Ingram, Appellee



       As stated in the Court’s opinion of this date, we find there was error in the judgment of
the court below. Therefore, we reverse the trial court’s denial of the plea to the jurisdiction and
render judgment dismissing the case for lack of subject-matter jurisdiction.
       We further order that the appellee, Jacqueline Ingram, pay all costs of this appeal.


                                                       RENDERED OCTOBER 4, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk